730 N.W.2d 251 (2006)
273 Mich. App. 405
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joe Luis BOATMAN, Defendant-Appellant.
Docket No. 270564.
Court of Appeals of Michigan.
Submitted November 9, 2006, at Detroit.
Decided December 28, 2006, at 9:00 a.m.
Released for Publication March 14, 2007.
*253 Michael A. Cox, Attorney General, Thomas L. Casey, Solicitor General, Michael D. Thomas, Prosecuting Attorney, and Randy L. Price, Assistant Prosecuting Attorney, for the people.
State Appellate Defender (by Jacqueline J. McCann), Detroit, for the defendant.
Before: SERVITTO, P.J., and FITZGERALD and TALBOT, JJ.
TALBOT, J.
This matter is on remand from the Michigan Supreme Court for consideration, as on leave granted, "of whether defendant's plea was understanding when defendant was not informed of the maximum possible sentence as an habitual offender." People v. Boatman, 475 Mich. 862, 714 N.W.2d 290 (2006). Defendant appeals the order denying his request to withdraw his 1999 guilty plea to a charge of resisting and obstructing a police officer, MCL 750.479(1)(b). Defendant was sentenced as a fourth-offense habitual offender, MCL 769.12, to a prison term of 3 to 15 years. When a motion to withdraw a plea is made following sentencing, the decision *254 to grant the motion rests within the discretion of the trial court. The trial court's decision will not be disturbed on appeal absent a clear abuse of discretion that resulted in a miscarriage of justice. People v. Eloby (After Remand), 215 Mich. App. 472, 475, 547 N.W.2d 48 (1996). We vacate defendant's plea and remand for further proceedings.
Initially, addressing only the specific question posed by the Supreme Court, we note that MCR 6.302 requires, in relevant part:
(B) An Understanding Plea. Speaking directly to the defendant or defendants, the court must advise the defendant or defendants of the following and determine that each defendant understands:
* * *
(2) the maximum possible prison sentence for the offense and any mandatory minimum sentence required by law[.]
If the plain language of a court rule is unambiguous, courts "must enforce the meaning expressed, without further judicial construction or interpretation." People v. Phillips, 468 Mich. 583, 589, 663 N.W.2d 463 (2003), quoting Grievance Administrator v. Underwood, 462 Mich. 188, 193-194, 612 N.W.2d 116 (2000).
At the time of entry of defendant's plea, the trial court indicated the maximum sentence faced by defendant for the underlying charge of resisting and obstructing by inquiring, "Do you understand that you're pleading guilty to a felonyor to a misdemeanor, which carries with it a maximum penalty of two years in a state prison?" As such, defendant was informed of the maximum sentence for the charged "offense," because [t]he habitual-offender statute does not create a substantive offense that is separate from and independent of the principal charge. People v. Oswald (After Remand), 188 Mich.App. 1, 12, 469 N.W.2d 306 (1991). Nothing in the wording of the court rule can be construed to require a trial court to address every possible configuration or consequence of sentencing. In accordance with the dictates of MCR 6.302(B)(2), when pleading guilty, the court rule requirement that a defendant be advised of the consequences of his or her plea does not encompass advice extending beyond the maximum possible sentence and any mandatory minimum sentence necessitated by law. See People v. Johnson, 413 Mich. 487, 490, 320 N.W.2d 876 (1982) (addressing a previous version of the rule, GCR 1963, 785.7). Although a guilty plea must be made "with knowledge of the consequences," People v. Schluter, 204 Mich.App. 60, 66, 514 N.W.2d 489 (1994), "the trial judge need not inform the defendant of all sentence consequencesonly the maximum sentence for the crime to which he was pleading guilty," People v. Jahner, 433 Mich. 490, 502, 446 N.W.2d 151 (1989), and "any mandatory minimum sentence required by law." MCR 6.302(B)(2). In reviewing adherence to the mandates of the court rule, a doctrine of "substantial compliance" applies. The doctrine holds that "[w]hether a particular departure from [the court rule] justifies or requires reversal for additional proceedings will depend on the nature of the noncompliance." Guilty Plea Cases, 395 Mich. 96, 113, 235 N.W.2d 132 (1975) (addressing GCR 1963, 785.7). In this case, the trial court complied with the mandate of MCR 6.302(B)(2) by informing defendant of the maximum sentence for the charged offense of resisting and obstructing.
This Court has long recognized that a trial court is not required to advise a defendant of all potential sentencing consequences. Specifically, there exists *255 no authority that holds collateral consequences should be considered in allowing a defendant to withdraw his guilty plea after having been sentenced. People v. Davidovich, 238 Mich.App. 422, 430, 606 N.W.2d 387 (1999); see also Johnson, supra at 490, 320 N.W.2d 876. However, because of the existence of specific and separate guidelines applicable to the sentencing of habitual offenders, the effect of a defendant's habitual-offender status on sentencing does not comprise a collateral consequence. In addition, the existence of separate guidelines for use with habitual offenders creates a tension between the specific language and implied spirit of the court rule. Clearly, an important focus of MCR 6.302 is to assure that any defendant who has entered into a sentencing agreement has made a knowing, understanding and informed plea decision. This requires a defendant to be informed of the consequences of his or her plea and, necessarily, the resultant sentence. Unfortunately, the language of the court rule does not encompass a specific requirement to inform a habitual offender regarding the effect this status has on sentencing. This is at odds with the intent of the law, which is to assure an informed decision by a defendant in accepting or entering into a plea agreement by requiring that the most significant repercussion of that agreement, by actual duration of the sentence to be imposed, be known and understood in advance.
Despite our recognition of the disparity between the actual language of the court rule, which requires that information related to the offense be conveyed to a defendant, and the spirit of the rule, which aims to ensure a knowing and informed plea decision, this Court lacks authority to expand the scope of the rule's language. Rather, we are constrained by our recognition that it is within the exclusive province of the Supreme Court to "promulgate and amend general rules governing practices and procedure." MCL 600.223. While we acknowledge that a defendant's status as an habitual offender and the commensurate guidelines enhancement applicable in sentencing may significantly affect the attainment of an understanding plea, we respectfully submit that any expansion of the scope or language of MCR 6.302 to coincide with the clear intent of the rule must be initiated by the Supreme Court rather than through this Court's broadened interpretation of the existing language. We would further note concerns pertaining to the retrospective effect of such a determination by this Court and the potential to promote and incur an influx of appeals on this issue when compared to the orderly and restrictive prospective application of any rule change initiated by the Supreme Court.
In certain cases, such as this one, an obvious disparity will occur between an understanding of the sentence for the offense and the effect of the habitual-offender guidelines on that sentence. A review of the lower court record reveals a procedural failure by the trial court that must be addressed and that governs our ultimate ruling. Notably, although defendant acknowledged his status as a fourth-offense habitual offender, no mention was made during the plea hearing, sufficient to inform defendant, that the "guidelines" being referenced and intended for use in his sentencing would be those guidelines applicable to his habitual-offender status. Instead, the trial court referred to "guidelines" without specifying whether the offense guidelines or habitual-offender guidelines would be implicated in his sentencing, then assured defendant that he would be permitted to withdraw his plea should sentencing not conform to the agreement as he understood it. Specifically, when discussing the plea and imposition *256 of the "guidelines," the following discourse occurred:

The Court: It's my understanding, Mr. Boatman, that the plea agreement that's been entered into between you and your attorney and the prosecutor's office in this case is that the prosecutor is recommending to the Court that the Court stay within the guidelines in sentencing.
Is that your understanding of the plea agreement?

Defendant: Yes.

The Court: Has anyone represented to him what the guidelines are?

Prosecutor: No, Your Honor, I don't believe so.
* * *

Defense Counsel: Yes, Your Honor, I have.
* * *

The Court: What have you indicated to him?

Defense Counsel: Six to 12.
* * *

Prosecutor: Your Honor, I don't know that the People would be stipulating to that as being

The Court: I understand that, but so that we know that that's the representation that Ms. Boozer has made to Mr. Boatman, if the guidelines don't fall on what, we'llwe'll determine whether he'swhether he wants to withdraw his plea.
* * *

Prosecutor: I've worked it five to 46 months.
A guilty plea "not only must be voluntary but must be [a] knowing, intelligent ac[t] done with sufficient awareness of the relevant circumstances and likely consequences." People v. Thew, 201 Mich. App. 78, 95, 506 N.W.2d 547 (1993) (quotation omitted). In evaluating defendant's plea, we agree that there exists "no `talismanic chant' that must be uttered by the trial court during plea proceedings." Boatman, supra at 863, 714 N.W.2d 290 (Young, J, dissenting) (quotation omitted). However, it is obvious to this Court that for a plea to be "understanding," at a minimum, a defendant must be informed of the nature and consequences of his or her bargain. This would necessitate a designation of which guidelines are being agreed to in order "to inform the defendant of the most serious consequences he faces if he pleads guilty." People v. Shannon, 134 Mich.App. 35, 38, 349 N.W.2d 813 (1984). At the time of defendant's plea, the trial court's reference to use of the "guidelines" failed to specify whether the standard guidelines for the offense, or the enhanced guidelines consistent with defendant's habitual-offender status, would be used for sentencing. The existence of separate guidelines specified for use with habitual offenders demonstrates the necessity of informing a defendant of the use of these guidelines to assure "understanding" of the consequences of a plea, particularly under the circumstances of this case where the difference in sentencing comprised a distinction between a misdemeanor and a felony, and a difference of 13 years in the sentence imposed. See MCL 750.479; MCL 769.10 et seq.; People v. DeLong, 128 Mich.App. 1, 339 N.W.2d 659 (1983).
"The purpose of a plea colloquy is to protect the defendant from an unintelligent or involuntary plea." People v. Watkins, 247 Mich.App. 14, 24, 634 N.W.2d 370 (2001), aff'd in part and mod in part 467 Mich. 868, 650 N.W.2d 658 (2002) (quotation omitted). The failure of the trial *257 court to specify that it would be using guidelines applicable to habitual offenders for sentencing constituted more than merely an imprecise recital. People v. Ingram, 166 Mich.App. 433, 437, 424 N.W.2d 19 (1988). A review of the record demonstrates that this failure constituted a procedural flaw that resulted in the failure to properly inform defendant of the consequences of his plea, rendering it unintelligent.
Defendant entered his plea on the basis of an understanding that he would be sentenced in conformance with the "guidelines." However, throughout the entire discussion between the trial court and counsel, there is no indication that the guidelines being referenced were those applicable to defendant as a fourth-offense habitual offender. It is nonsensical to assume, particularly in light of the apparent confusion of defendant's own counsel regarding the applicable guidelines range, that defendant understood the consequences of his plea. This, when coupled with the trial court's own indication that defendant would be permitted to withdraw his plea if his sentencing did not conform to the guidelines as represented by his counsel, demonstrates that defendant's plea was not understanding, as required by MCR 6.302. On the sole basis of this procedural failure, we vacate and remand.
Defendant's plea is vacated and we remand this matter to the trial court for further proceedings. We do not retain jurisdiction.
FITZGERALD, J., concurred.
SERVITTO, P.J. (concurring.)
I concur in the result only. I write separately because I believe MCR 6.302(B)(2) requires that a trial court advise a defendant of the maximum sentence he may be subject to as a result of his status as an habitual offender.
MCR 6.302(B)(2) provides that the court must advise the defendant of the maximum possible prison sentence for the offense and any mandatory minimum sentence required by law" before accepting a plea of guilty. This rule has generally been found not to encompass advice beyond that specifically stated in the court rule. People v. Johnson, 413 Mich. 487, 490, 320 N.W.2d 876 (1982). While a guilty plea must be made "with knowledge of the consequences," People v. Schluter, 204 Mich.App. 60, 66, 514 N.W.2d 489 (1994), "the trial judge need not inform the defendant of all sentence consequences only the maximum sentence for the crime to which he was pleading guilty," People v. Jahner, 433 Mich. 490, 502, 446 N.W.2d 151 (1989), and "any mandatory minimum sentence required by law." MCR 6.302(B)(2).
Nevertheless, because a defendant's status as an habitual offender directly affects the possible maximum sentence he or she may receive for the underlying offense, I believe that advising a defendant of the maximum sentence he or she will specifically be facing when habitual status is taken into account falls within the ambit of MCR 6.302(B)(2). To hold otherwise would undermine the goal of ensuring that guilty pleas are made voluntarily.
It has been clear for some time that the habitual-offender statute does not create a substantive offense that is separate from and independent of the principal charge. People v. Oswald (After Remand), 188 Mich.App. 1, 12, 469 N.W.2d 306 (1991). There is also, as a result, no separate and distinct sentence imposed on a habitual offender. Rather, the habitual-offender statute provides possible enhancements directly placed on the sentence imposed for the underlying offense. Where a defendant's habitual-offender status leads to no *258 separate sentence, such status could only be viewed as part and parcel of the charged crime. By failing to advise a defendant of the potential maximum sentence that may be imposed by virtue of his or her status as an habitual offender, a trial court is not advising of the "true" potential maximum sentence.
As pointed out by the majority, when the sentence for the underlying offense is directly affected, the higher potential maximum sentence is not simply a collateral matter. This is particularly so when, as here, the difference between the maximum sentence for a first-time offender and defendant, as a fourth-offense habitual offender, is 13 years. Had defendant known at the time of the plea that the maximum sentence was that long, he might not have pleaded guilty. I would therefore hold that the purpose of MCR 6.302(B)(2) can be fairly served and result in no inequity only if an habitual offender is advised of the potential maximum sentence he or she faces for the offense as an habitual offender.